DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, and 6 of U.S. Patent No. 10,844,350. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim 1 are to be found in patent claim 1  (as the application claim 1 fully encompasses patent claim 1).  The difference between the application claim 1 and the patent claim 1  lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1 of the patent.
Allowable Subject Matter
Claims 1-9 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The pending claims are allowable over the closest reference: Wicker et al (US 2006/0237880).

Summary of claim 1:
A prepolymerization solution comprising: 
a photosensitive polymer having a molecular weight of greater than 2,000 Daltons and comprising at least two vinyl groups per molecule of polymer; 
a photoinitiator; 
a water content of 10 wt % to about 99.5 wt %; and 
a biocompatible, light-absorbing additive material suitable to control light penetration, 
wherein the biocompatible, light-absorbing additive material is tartrazine.

Wicker teaches a composition containing bioactive agents, a photoinitiator (abstract), and a polymer that includes a polyethylene glycol (PEG) having functional groups such as acrylate, methacrylate, or vinyl groups and having a molecular weight of 1000 to 20,000 (0036).  Wicker teaches the composition to contain water (abstract) wherein the solids content is between 20 and 30% w/v (0053) reading on 70-80% water.  However, Wicker does not teach or fairly suggest the claimed prepolymerization solution contains a biocompatible light absorbing additive and wherein this additive is tartrazine.

Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered but they are not persuasive.
Argument - Applicant argues that the art used for the Double Patenting rejection does not claim that the bioactive light-absorbing additive is tartrazine.
Response - This argument is not persuasuive as claim 4 of the art contains tartrazine as the bioactive light-absorbing additive.  Therefore, a Terminal Disclaimer is needed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763